DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 1 and 5-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 4 should read, “non-lithium accumulated anode region,” to prevent an antecedent basis issue.  Also, the current language makes it sound like the anode region cannot contain lithium.
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claims 1, 5, 7-10 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sabi (U.S. Patent Publication 2011/0274974) in view of Rustomji (U.S. Patent Publication 2016/0261005).
Sabi discloses a solid state lithium ion battery comprising a substrate, a cathode current collector formed on the substrate, a lithium containing cathode active material film on the cathode current collector, a lithium containing solid electrolyte film on the 
Sabi fails to disclose that there is a protective film on the anode potential formation layer, that the protective film is an aluminum oxide film, that the protective film has a thickness of 1-50 nm, that the protective film prevents oxidation of the anode and provides for a uniform lithium distribution in the battery, that the battery has a charge rate of greater than 3 C, and that the battery has a specific charge capacity of greater than 50 mAh/g.
Rustomji discloses that anodes can be protected with thin aluminum oxide coatings that prevent corrosion (Paragraph 0151), as recited in claims 1 and 18 of the present invention.  Rustomji also discloses that the aluminum oxide coating has a thickness of 10 nm or less (Paragraph 0151), as recited in claim 5 of the present invention.  Rustomji teaches that the coating protects from corrosion or undesirable side chemical reactions and formation of undesirable soluble byproducts, which minimizes the battery life degradation (Paragraph 0151), as recited in claims 9, 10, 19 and 20 of the present invention.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention to have used a thin, aluminum oxide protective film .
6.	Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sabi (U.S. Patent Publication 2011/0274974) in view of Rustomji (U.S. Patent Publication 2016/0261005) as applied to claims 1, 5, 7-10 and 18-20 above, and further in view of Hawtof (U.S. Patent Publication 2016/0301095).
The teachings of Sabi and Rustomji have been discussed in paragraph 5 above.
Sabi and Rustomji fail to disclose that the substrate has a textured surface.
Hawtof discloses a thin film battery comprising a substrate with a roughened surface, and anode and cathode material and current collector layers stacked on the substrate (Paragraphs 0017, 0020), as recited in claim 6 of the present invention.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention to have roughened the surface of the substrate of .
Response to Arguments
7.	The amendments to the claims, filed on 8/30/2021, have overcome the claims objections that were presented in the last Office Action.  Therefore, the objections have been withdrawn.
8.	The amendments to the claims, filed on 8/30/2021, have overcome the obviousness double patenting rejection that was presented in the last Office Action.  Therefore, the rejection has been withdrawn.
9.	Applicant’s arguments, filed 8/30/2021, with respect to the 35 USC 103 rejections, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, due to the amendments to the claims, a new ground(s) of rejection is made in view of a newly found prior art reference.
	Applicants argue that Sabi and Rustomji do not teach or suggest a solid-state lithium-based battery that is in a non-charged state and included a non-lithium accumulated anode region located between the anode-side electrode and the aluminum oxide interfacial layer.  Applicants continue on to argue that Sabi teaches that the anode region is formed during charging and discharging rather than before.  A new reference, Sabi, is now being used to teach a solid state lithium ion battery comprising a substrate, a cathode current collector formed on the substrate, a lithium containing cathode active material film on the cathode current collector, a lithium containing solid electrolyte film on the cathode active material film, an anode potential formation layer on the solid electrolyte film, and an anode current collector on the anode potential formation layer, 
	Applicants also argue that Hawtof fails to cure the deficiencies of Sabi and Rustomji.  As discussed above, the new Sabi reference and Rustomji teach every limitation of claims 1 and 18 of the present invention.  Hawtof is only relied upon to teach the limitation of dependent claim 6 of the present invention.
Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY L RAYMOND whose telephone number is (571)272-6545. The examiner can normally be reached Monday-Friday 9 am-5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRITTANY L. RAYMOND
Examiner
Art Unit 1722



/BRITTANY L RAYMOND/Primary Examiner, Art Unit 1722